     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 1 of 35 Page ID #:544



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   DEBBIE F.S.,1                    ) Case No. CV 19-8768-JPR
                                      )
12                      Plaintiff,    )
                                      ) MEMORANDUM DECISION AND ORDER
13                v.                  ) AFFIRMING COMMISSIONER
                                      )
14   COMMISSIONER OF SOCIAL           )
     SECURITY ADMINISTRATION,         )
15                                    )
                        Defendant.    )
16                                    )
                                      )
17
18   I.   PROCEEDINGS
19        Plaintiff seeks review of the Commissioner’s final decision
20   denying her application for Social Security supplemental security
21   income benefits (“SSI”).      The parties consented to the
22   jurisdiction of the undersigned under 28 U.S.C. § 636(c).            The
23   matter is before the Court on the parties’ Joint Submission,
24   filed August 5, 2020, which the Court has taken under submission
25
26        1
            Plaintiff’s name is partially redacted in line with
27   Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
     recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.

                                          1
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 2 of 35 Page ID #:545



 1   without oral argument.      For the reasons stated below, the
 2   Commissioner’s decision is affirmed.
 3   II.   BACKGROUND
 4         Plaintiff was born in 1959.        (Administrative Record (“AR”)
 5   113, 293.)   She completed 12th grade and worked as an assistant
 6   in an optometry office and laboratory and as a recreation aide
 7   for Long Beach Unified School District.        (AR 333.)     On January
 8   31, 2017, she applied for SSI, alleging disability since December
 9   1, 2008, because of varicose veins.1        (AR 113, 332.)    After her
10   application and reconsideration of it were denied (AR 113-23,
11   125-36), she requested a hearing before an Administrative Law
12   Judge (AR 155-56).     A hearing was held on May 8, 2019, at which
13   Plaintiff, represented by counsel, testified, as did a vocational
14   expert.   (AR 74-95.)    In a written decision issued May 30, 2019,
15   the ALJ found her not disabled.       (AR 20-34.)    On August 13, 2019,
16   the Appeals Council denied her request for review.           (AR 6-8.)
17   This action followed.
18   III. STANDARD OF REVIEW
19         Under 42 U.S.C. § 405(g), a district court may review the
20
           1
            Plaintiff apparently had filed four previous applications
21   for SSI, in 1992, 1997, 2004 (concurrent applications for SSI and
22   DIB), and 2010. (See AR 101, 104, 272-74, 281-89.) All were
     denied except the 2010 application, as to which the ALJ found her
23   disabled and “entitled to benefits for Medicare purposes only”
     beginning December 1, 2008, through March 31, 2014, as a Medicare
24   Qualified Government Employee. (AR 112; see AR 101, 110-11,
     281); 42 C.F.R. § 406.15 (defining MQGEs). To make that
25   determination, the ALJ found that Plaintiff had demonstrated
26   eligibility under the five-step sequential evaluation for
     determining disability. (See AR 101-12); Padlo v. Berryhill, No.
27   2:15-cv-1953-AD, 2017 WL 735734, at *3 n.4 (E.D. Cal. Feb. 24,
     2017) (applying five-step sequential evaluation to MQGE
28   application).

                                          2
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 3 of 35 Page ID #:546



 1   Commissioner’s decision to deny benefits.         The ALJ’s findings and
 2   decision should be upheld if they are free of legal error and
 3   supported by substantial evidence based on the record as a whole.
 4   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
 5   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).         Substantial evidence
 6   means such evidence as a reasonable person might accept as
 7   adequate to support a conclusion.        Richardson, 402 U.S. at 401;
 8   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).            It
 9   is “more than a mere scintilla but less than a preponderance.”
10   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
11   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).         “[W]hatever the
12   meaning of ‘substantial’ in other contexts, the threshold for
13   such evidentiary sufficiency is not high.”         Biestek v. Berryhill,
14   139 S. Ct. 1148, 1154 (2019).       To determine whether substantial
15   evidence supports a finding, the reviewing court “must review the
16   administrative record as a whole, weighing both the evidence that
17   supports and the evidence that detracts from the Commissioner’s
18   conclusion.”    Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.
19   1998).   “If the evidence can reasonably support either affirming
20   or reversing,” the reviewing court “may not substitute its
21   judgment” for the Commissioner’s.        Id. at 720-21.
22   IV.   THE EVALUATION OF DISABILITY
23         People are “disabled” for purposes of receiving Social
24   Security benefits if they are unable to engage in any substantial
25   gainful activity owing to a physical or mental impairment that is
26   expected to result in death or has lasted, or is expected to
27   last, for a continuous period of at least 12 months.           42 U.S.C.
28   § 423(d)(1)(A); Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir.

                                          3
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 4 of 35 Page ID #:547



 1   1992).
 2        A.    The Five-Step Evaluation Process
 3        An ALJ follows a five-step sequential evaluation process to
 4   assess whether someone is disabled.        20 C.F.R. § 416.920(a)(4);
 5   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995) (as
 6   amended Apr. 9, 1996).      In the first step, the Commissioner must
 7   determine whether the claimant is currently engaged in
 8   substantial gainful activity; if so, the claimant is not disabled
 9   and the claim must be denied.       § 416.920(a)(4)(i).
10        If the claimant is not engaged in substantial gainful
11   activity, the second step requires the Commissioner to determine
12   whether the claimant has a “severe” impairment or combination of
13   impairments significantly limiting her ability to do basic work
14   activities; if not, a finding of not disabled is made and the
15   claim must be denied.     § 416.920(a)(4)(ii) & (c).
16        If the claimant has a “severe” impairment or combination of
17   impairments, the third step requires the Commissioner to
18   determine whether the impairment or combination of impairments
19   meets or equals an impairment in the Listing of Impairments
20   (“Listing”) set forth at 20 C.F.R., part 404, subpart P, appendix
21   1; if so, disability is conclusively presumed and benefits are
22   awarded.   § 416.920(a)(4)(iii) & (d).
23        Before proceeding to step four, the ALJ must determine the
24   claimant’s residual functional capacity (“RFC”).2          § 416.920(e);
25   see also Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir.
26
          2
27          RFC is what a claimant can do despite existing exertional
     and nonexertional limitations. § 416.945(a)(1); see Cooper v.
28   Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989).

                                          4
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 5 of 35 Page ID #:548



 1   2017) (ALJ assesses claimant’s RFC between steps three and four).
 2   The fourth step requires that the ALJ determine whether the
 3   claimant’s RFC is sufficient to perform past relevant work.
 4   § 416.920(a)(4)(iv).     If it is not or the claimant has no past
 5   relevant work, the Commissioner then bears the burden of
 6   establishing that she is not disabled because she can perform
 7   other substantial gainful work in the national economy, the fifth
 8   and final step of the analysis.       §§ 416.920(a)(4)(v),
 9   416.960(c)(2); Drouin, 966 F.2d at 1257.
10           B.    The ALJ’s Application of the Five-Step Process
11        At step one, the ALJ found that Plaintiff had not engaged in
12   substantial gainful activity since January 31, 2017, the
13   application date.     (AR 22.)   At step two, she determined that she
14   had the severe impairments of “recurrent varicose veins bilateral
15   lower extremity; and status post venous stripping surgery.”
16   (Id.)     At step three, she concluded that Plaintiff’s impairments
17   did not meet or equal any of the impairments in the Listing.            (AR
18   24-25.)      At step four, she found that Plaintiff had the RFC
19        to perform medium work as defined in 20 CFR 416.967(c)
20        except she can lift and carry 50 pounds occasionally and
21        25 pounds frequently; stand and walk for 6 hours in an 8-
22        hour workday; sit for 6 hours in an 8-hour workday;
23        frequently kneel; and occasionally crouch.
24   (AR 25.)     The ALJ found that Plaintiff had no past relevant work
25   and continued to step five.      (AR 28.)
26        At that step, considering Plaintiff’s age, education, work
27   experience, and RFC and the VE’s testimony, she found that
28   Plaintiff could perform several jobs existing in significant

                                          5
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 6 of 35 Page ID #:549



 1   numbers in the national economy.         (AR 28-29.)   Accordingly, she
 2   found her not disabled.      (AR 29.)
 3   V.   DISCUSSION
 4        Plaintiff asserts that the ALJ didn’t properly consider her
 5   subjective symptom evidence; the opinions of the state-agency
 6   reviewers and consulting examiner, who found her limited to light
 7   work; or her need to frequently change position.          (J. Stip. at 2-
 8   3, 3-15, 20-25, 25-27, 30-31, 31-34, 34-38, 38-41.)           She also
 9   claims that a newly submitted medical-source opinion from a
10   treating physician supports remand.        (Id. at 34.)    For the
11   reasons discussed below, the ALJ did not err.
12        A.     The ALJ Gave Clear and Convincing Reasons to Partially
13               Discount Plaintiff’s Subjective Symptom Statements
14               1.    Relevant background
15                     a.   Plaintiff’s treating doctors
16        Plaintiff had an ultrasound on June 25, 2014; it reflected a
17   history of right-greater-saphenous-vein stripping in 2001.3           (AR
18   399-401.)   There was “no evidence of deep venous thrombosis,”4
19
20        3
            The great saphenous vein runs from the ankle to the groin,
     delivering blood from the ankle, lower leg, and thigh to the
21
     femoral vein and containing one-way valves that prevent the blood
22   from flowing backward to the foot; if malfunctioning, the valves
     can cause varicose veins. Great saphenous vein, Healthline,
23   https://www.healthline.com/human-body-maps/great-saphenous-vein#1
     (last visited Mar. 8, 2021). “The great saphenous vein is
24   sometimes stripped out of the leg to eliminate varicose veins.”
     (Id.)
25
          4
26          Deep vein thrombosis, or DVT, occurs when a blood clot, or
     thrombus, forms in one of the deep veins of the body, usually in
27   the legs. Deep Vein Thrombosis (DVT), Mayo Clinic, https://
     www.mayoclinic.org/diseases-conditions/deep-vein-thrombosis/
28                                                      (continued...)

                                          6
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 7 of 35 Page ID #:550



 1   and the deep-posterior-tibial and peroneal veins were
 2   “unremarkable.”    (AR 399.)    “[I]ncompetent” veins included two
 3   “perforator” veins and a “small saphenous” vein, and there was “a
 4   thrombosed varicose vein versus a collateral” “5 cm” from “the
 5   saphenofemoral junction.”5      (AR 401.)
 6        Family-medicine doctor Kailash R. Dhamija screened Plaintiff
 7   on July 27, 2017.     (AR 415-16.)    After an exam, he noted “normal”
 8   “constitutional,” cardiovascular, musculoskeletal, and
 9   “extremities” findings and assessed her with “[a]symptomatic
10   varicose veins of unspecified lower extremity.”          (AR 416-17.)    On
11
12        4
            (...continued)
     symptoms-causes/syc-20352557 (last visited Mar. 8, 2021).
13
          5
14          Incompetent or insufficient veins have trouble sending
     blood back to the heart; when chronic, vein walls are weakened
15   and valves are damaged, causing blood to pool in the veins,
     especially when standing. Venous Insufficiency, MedlinePlus,
16   https://medlineplus.gov/ency/article/000203.htm (last visited
     Mar. 8, 2021).
17
18        Perforator veins communicate between superficial and deep
     veins by penetrating anatomic layers of the deep fascia.
19   Perforator Vein, ScienceDirect, https://www.sciencedirect.com/
     topics/medicine-and-dentistry/perforator-vein# (last visited Mar.
20   8, 2021). “Communicating veins, such as intersaphenous veins,
     connect veins within the same anatomic layer.” Id.
21
22        The saphenofemoral junction is the intersection of saphenous
     and femoral veins near the groin. Saphenofemoral Junction, Med.
23   Dictionary, https://medical-dictionary.thefreedictionary.com/
     saphenofemoral+junction (last visited Mar. 8, 2021).
24
          Researchers believe that the presence of superficial venous
25   thrombosis within three centimeters of the saphenofemoral
26   junction is associated with an increased risk of recurrent blood
     clots in the veins. Guidelines for Superficial Venous
27   Thrombosis, SciELO, https://www.scielo.br/scielo.php?pid=S1677-
     54492019000102001&script=sci_arttext&tlng=en#B003 (last visited
28   Mar. 8, 2021).

                                          7
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 8 of 35 Page ID #:551



 1   August 14, 2017, she complained to Dr. Dhamija of “pain” in “both
 2   legs” for “10 years.”     (AR 419.)       The history of Plaintiff’s
 3   “present illness” was noted as “bilateral leg pain secondary to
 4   varicose veins - not stable on current care,” and the doctor
 5   described her as “normal” in all categories except
 6   “[e]xtremities,” as to which the only notation was that she was
 7   “[w]earing compression stockings.”         (Id.)   He referred her to a
 8   vascular surgeon.     (AR 420.)
 9           On September 21, 2017, vascular surgeon Joseph F. Vardayo6
10   examined Plaintiff for “painful varicosities lower extremities.”
11   (AR 426.)     She complained of “pain and discomfort” despite “using
12   stockings” and described “pain walking and standing.”           (Id.)   His
13   examination found “enlarged veins at the right thigh” and the
14   “left,” “with involvement all the way down to the knee level.”
15   (Id.)     Dr. Vardayo scheduled an ultrasound and recommended
16   stockings, “which the patient already ha[d].”         (Id.)
17           An October 18, 2017 ultrasound found Plaintiff’s “lower
18   extremity veins” “unremarkable with respect to appearance,
19   compressibility, and spectral waveform”7 and revealed “no
20
          6
            The ALJ refers to vascular surgeon Ankur Gupta as
21
     Plaintiff’s treating physician (see AR 26), but the records
22   reflect that his practice partner, Dr. Vardayo, treated her (see
     AR 422, 424, 426-28, 431-32 (containing handwritten initials that
23   appear to be “J F V”)). This apparent error is of no consequence
     to the outcome.
24
          7
            Because veins typically are highly compressible,
25   ultrasounds in which the veins are not compressible almost always
26   indicate deep vein thrombosis. How Deep Vein Thrombosis is
     Diagnosed, verywellhealth, https://www.verywellhealth.com/
27   deep-vein-thrombosis-diagnosis-1746132 (last visited Mar. 8,
     2021).
28                                                      (continued...)

                                           8
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 9 of 35 Page ID #:552



 1   evidence of DVT.”      (AR 428.)   The right and left greater-
 2   saphenous veins were “[s]tripped/surgically absent” at the
 3   “[p]roximal [t]high,” “[m]id [t]high,” knee, calf, and ankle.
 4   (Id.)
 5        Dr. Vardayo reviewed the ultrasound report and noted the
 6   “presence of the reflux8 on both sides and specifically on right
 7   side,” with “significant reflux at the saphenofemoral junction
 8   with enlargement of the greater saphenous proximally but also
 9   common femoral vein 5 second reflux, left leg slightly better.”9
10   (AR 427.)    But “considering the patient already ha[d] stripping
11   done,” he would schedule “no further surgery.”          (Id.)   Instead,
12   he recommended that she “proceed with using the stockings for
13   . . . support” and see him as needed.        (Id.)
14                     b.    State-agency doctors
15           On April 24, 2017, internist Rocely Ella-Tamayo performed a
16
17        7
            (...continued)
18        Spectral waveforms measure blood-flow patterns and reflect
     the physiologic status of the organs they supply. Normal Doppler
19   Spectral Waveforms of Major Pediatric Vessels: Specific Patterns,
     RadioGraphics, https://pubs.rsna.org/doi/full/10.1148/
20   rg.283075095 (last visited Mar. 8, 2021).
21        8
            In venous reflux, valves don’t function adequately,
22   causing blood to reverse flow during standing or sitting.
     Chronic Venous Insufficiency, U.C.S.F. Dep’t. of Surgery,
23   https://surgery.ucsf.edu/conditions-procedures/
     chronic-venous-insufficiency.aspx (last visited Mar. 8, 2021).
24
          9
            A reflux time of over 0.5 seconds for superficial veins
25   and over 1.0 seconds for deep veins indicates the presence of
26   reflux, with a longer duration implying more disease; it does
     not, however, “correlate well with clinical manifestations.”
27   Chronic Venous Insufficiency, Circulation, https://
     www.ahajournals.org/doi/10.1161/CIRCULATIONAHA.113.006898 (last
28   visited Mar. 8, 2021).

                                          9
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 10 of 35 Page ID #:553



 1   “complete internal medicine evaluation” of Plaintiff but had “no
 2   medical records available for review.”                 (AR 406; see AR 407-10.)
 3   Plaintiff complained of “[v]aricose veins” and “[p]ainful joints”
 4   and reported varicose-vein stripping “on both lower extremities
 5   up to the thighs in 1990 and again in 1997.”                (AR 406-07.)      She
 6   had gradually developed lower-back and left-knee pain since 1988,
 7   experienced “pain with prolonged walking or standing,” wore “high
 8   compression stockings,” and took “pain medication with little
 9   help.”     (AR 407.)   Her daily activities included “driv[ing]
10   locally,” “tak[ing] care of her own needs,” “feed[ing] the dog,”
11   and “sometimes” going to “the store or doctor.”                (Id.)    Her
12   examination was unremarkable, with “[t]ortuous varicose veins10
13   on both lower extremities from the legs up to the thighs on
14   removal of her compression stockings” but “[n]o hyperpigmentation
15   or edema.”     (AR 408-09.)     Dr. Ella-Tamayo’s functional assessment
16   was as follows:
17         [T]he    claimant   is    restricted        in     pushing,   pulling,
18         lifting, and carrying to about 20 pounds occasionally and
19         about 10 pounds frequently. Sitting is unrestricted. In
20         terms of standing and walking, the claimant is able to
21         stand and walk 6 hours out of an 8-hour workday with
22         normal    breaks.        She   can       kneel    frequently,    squat
23         occasionally.       There      is    no    significant    functional
24
25         10
            Tortuous varicose veins are twisted, widened veins in the
26   subcutaneous tissues of the legs and are often easily visible
     “but are widely seen as medically unimportant and deserving low
27   priority for treatment.” Varicose Veins and Their Management,
     U.S. Nat’l Libr. of Med., https://www.ncbi.nlm.nih.gov/pmc/
28   articles/PMC1526945/ (last visited Mar. 8, 2021).

                                               10
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 11 of 35 Page ID #:554



 1         impairment observed on both hands.       There are no visual,
 2         communicative or environmental limitations.
 3   (AR 410.)
 4         Dr. D. Pong11 reviewed Plaintiff’s records on June 27, 2017,
 5   noting that she had a “[s]evere” impairment of “[v]aricose
 6   [v]eins of [l]ower [e]xtremities,” with pain, loss of sensation,
 7   and weakness.     (AR 118-21.)    The doctor noted that she could
 8   “occasionally” lift and carry 20 pounds, “frequently” lift and
 9   carry 10 pounds, stand or walk and sit “[a]bout 6 hours [each] in
10   an 8-hour workday,” and was “[u]nlimited” in her ability to push
11   and pull.     (AR 120.)   Dr. Pong found that Plaintiff’s gait was
12   normal; she had “[b]ack pain” with range of motion; her
13   “[s]ensory” impressions were within normal limits; and her
14   strength was “5/5 throughout.”       (Id.)    Dr. Pong found that the
15   “MSS12 is too restrictive[;] light RFC is more appropriate.”13
16
           11
17          There is no indication in the record of Dr. Pong’s area
     of specialization.
18         12
            “MSS” presumably refers to Dr. Ella-Tamayo’s medical-
19   source statement. (See AR 406 (“Internal Medicine Evaluation”).)
20         13
                Dr. Pong had been directed as follows:
21         Per review of clmt’s IMCE report, recommend a Med RFC.
22         Minimal to mild abn finding.     Please advise if the
           suggestive [sic] MSS from IMCE is overly restricted.
23
     (AR 118.) “IMCE” presumably means internal-medicine consultative
24   examiner, referring to Dr. Ella-Tamayo, whose report suggested
     limitations consistent with a light range of work. (See AR 410.)
25   Thus, Dr. Pong’s response that “[b]ased on PE, MSS is too
26   restrictive” (AR 120) would seem to suggest that a medium RFC –
     not “light” as he stated – was what he intended as “more
27   appropriate” (see id.). Indeed, the prompt to Dr. Pong had
     “recommend[ed] a Med RFC” and asked him to confirm. (AR 118.)
28                                                      (continued...)

                                          11
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 12 of 35 Page ID #:555



 1   (Id.)
 2           On November 28, 2017, Dr. H. Jone14 reviewed Plaintiff’s
 3   medical records, finding the same impairments and limitations as
 4   Dr. Pong and parroting the exertional-limitation finding, stating
 5   that “[b]ased on PE, MSS is too restrictive, light RFC is more
 6   appropriate.”       (AR 133; see also AR 131-36.)
 7                           c.    Plaintiff’s statements
 8           On March 15, 2011, Plaintiff testified that she had worked
 9   part time until mid-June 2009.15           (AR 37, 42-43.)   She explained
10   that even though she worked for six months after her December 1,
11   2008 alleged onset date, her legs “really bothered [her] a lot,”
12   and she was “doing the best [she] could at that time.”            (AR 44-
13   45.)     Her duties were not reduced and she didn’t miss work, but
14   because she couldn’t sit to elevate her legs, they would “swell
15   up and start throbbing.”           (AR 45.)   She reported no change in her
16   legs after she stopped working – they “still bother[ed her] a
17   lot.”        (AR 46.)
18           She wore compression stockings daily; otherwise, she
19   couldn’t “walk around [her] house” and was “[u]nable to do
20   anything.”       (Id.)       With the compression stockings, she could
21
22
             13
            (...continued)
23   But in fact, Dr. Pong’s RFC was almost identical to Dr. Ella-
     Tamayo’s except that she found that Plaintiff could “frequently”
24   kneel and Dr. Pong limited her to “occasional” posturals, making
25   Dr. Pong’s assessment arguably more restrictive, not less.
     (See AR 120, 410.)
26           14
                  Dr. Jone’s specialty is not indicated in the record.
27
             15
            This testimony was given for her 2010 MQGE application
28   but concerns symptoms within the relevant period here.

                                              12
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 13 of 35 Page ID #:556



 1   stand for 15 to 30 minutes at a time and walk for “30 minutes to
 2   an hour.”    (AR 46-47.)    She could sit for “[t]wo hours, three
 3   hours” and lift and carry between 15 and 20 pounds.           (AR 47-48.)
 4         Her treatment at the time was compression stockings, Motrin,
 5   and leg elevation.     (AR 50-51.)     After vein-stripping surgery of
 6   both legs in 1992, she experienced “a lot of trouble” and didn’t
 7   want another.    (AR 48, 58.)     She had “some improvement” but then
 8   varicose veins returned and her feet became “real bad and [she]
 9   couldn’t even wear shoes.”       (AR 58.)   Dr. Dhamija offered a
10   referral for another surgery, but she didn’t ever see the
11   specialist because she was “afraid” given that the last surgery
12   “laid [her] up.”     (AR 50.)
13         During the daytime she “s[a]t in the recliner and put [her
14   legs] up.”    (AR 51.)    She hadn’t looked for a sedentary job
15   because she didn’t have “qualifications for a lot of them.”
16   (Id.)    At home, she did laundry and dishes and watched her two
17   dogs, was able to perform self-care, helped with cooking and
18   chores, and drove a car to do errands.         (AR 52-54.)
19         In an exertion questionnaire dated March 17, 2017, Plaintiff
20   described “lower back pain [and] all over leg pain” that
21   prevented her from carrying out a normal workday.           (AR 338.)    She
22   could walk “maybe a block or 2” (see id.), didn’t climb stairs,
23   and “couldn’t” and “didn’t” lift things (see AR 339).           She
24   nonetheless did her own grocery shopping but no chores, and she
25   wore “30 to 40 [millimeters of mercury] compression” “medical
26   support stockings.”      (AR 340.)
27           On April 14, 2017, Plaintiff completed another exertion
28   questionnaire, in which she described her symptoms as “fatigue,

                                          13
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 14 of 35 Page ID #:557



 1   leg pain, . . . shortness of breath (when it’s too much for me)
 2   up and down both legs, get a lot of pain in my feet - burning
 3   ac[h]ing (when too much walking).”        (AR 354; see AR 356.)        She
 4   stated, “can’t walk to [sic] far of long distance [sic], cause my
 5   legs start hurting real bad soon after!”          (AR 354 (emphasis in
 6   original).)    She had to buy her compression stockings “out of
 7   pocket, cause the[y were] not covered by medical insur[ance]” and
 8   cost “about $75” a pair.      (AR 356.)
 9          At the hearing on May 8, 2019, Plaintiff testified that she
10   drove a car to “do errands” “two or three” times a week.            (AR
11   78.)   She wore support stockings “[e]very day” because she needed
12   “them to help with pain with [her] legs.”         (Id.)    On a typical
13   day, she woke up “between 9:30 and 10:30,” took care of her
14   “small dog,” took “a couple of Aleve’s with [her] coffee” and
15   “Ibuprofen’s [in the] afternoon” because “they’re stronger,” and
16   “stay[ed] around the home most of the time,” “watching TV and
17   stuff.”   (AR 79-80.)     She couldn’t “do a whole lot” because she
18   felt “a lot of pain in [her] ankles and [her] feet.”           (AR 79.)
19          She could not “stand or walk for a total of six hours in an
20   eight-hour day.”      (AR 83.)   The longest she spent on her feet was
21   “two, three hours,” with a maximum of “15 minutes, 20 minutes” at
22   a time.   (AR 84.)    She would experience “numbness” and “swelling”
23   if she stood any longer than that.        (Id.)    She elevated her legs
24   for “30, 45 minutes” “three to five times” a day.           (AR 85.)    She
25   had two surgeries “[a]bout 12 years ago maybe,” but at the time
26   of the hearing her varicose veins were “[i]noperable.”            (AR 88.)
27                    d.     The ALJ’s decision
28          After noting that Plaintiff’s “medically determinable

                                          14
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 15 of 35 Page ID #:558



 1   impairments could reasonably be expected to cause the alleged
 2   symptoms,” the ALJ found that her statements about their
 3   intensity, persistence, and limiting effects were “inconsistent
 4   with the record because while [her] record [wa]s significant for
 5   venous stripping surgeries in her lower extremities, the
 6   subsequent treatment history [wa]s fairly minimal other than the
 7   recommendation for use of compression stockings.”           (AR 26.)   She
 8   cited the 2014 ultrasound finding “no evidence” of deep vein
 9   thrombosis as well as “generally unremarkable” examination
10   findings in response to Plaintiff’s “intermittent” complaints of
11   pain in her legs.     (Id.)   She also noted the vascular surgeon’s
12   September 2017 generally normal findings and “no history of
13   stasis ulcer and claudication.”16         (Id.)   Treatment was
14   compression stockings.      (Id.)   An October 2017 ultrasound
15   revealed “reflux at the . . . saphenofemoral area, but the dee[p]
16   system was intact” and there was “no evidence of deep vein
17   thrombosis on either extremity.”          (Id.)   At her November 2017
18   follow-up appointment, the doctor recommended “to continue with
19   the use of compression stockings, with no further surgery being
20   scheduled,” and instructed that she should be seen “on an as-
21   needed basis.”     (Id.)   The ALJ remarked that there were no other
22
           16
23          Venous ulcers are open skin sores caused by circulation
     problems in the legs. Venous Ulcers, Johns Hopkins Medicine,
24   https://www.hopkinsmedicine.org/health/conditions-and-diseases/
     venous-ulcers (last visited Mar. 8, 2021).
25
26        Claudication is pain in the thigh, calf, or buttocks that
     occurs during walking and is caused by narrowed or blocked
27   arteries that reduce blood flow to the legs. Claudication, Johns
     Hopkins Medicine, https://www.hopkinsmedicine.org/health/
28   conditions-and-diseases/claudication (last visited Mar. 8, 2021).

                                          15
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 16 of 35 Page ID #:559



 1   treatment notes in Plaintiff’s record.         (Id.)
 2         Referring to Dr. Ella-Tamayo’s consultative examination, the
 3   ALJ noted Plaintiff’s grip strength of “40, 40, 40 pounds” on
 4   both sides; “no hyperpigmentation or edema”; “normal” gait and
 5   joints of the lower extremities, with “no inflammation or
 6   tenderness”; range of motion “within normal limits”; normal “deep
 7   tendon reflexes” “of the upper and lower extremities”; and motor
 8   strength “5/5 symmetrically.”       (Id.)   The ALJ gave “partial
 9   weight to [Dr. Ella-Tamayo’s] opinion to the extent that the
10   stand and walk limitation of 6 hours, the frequent kneeling and
11   occasional squatting [were] consistent with the objective finding
12   of enlarged veins on thighs bilaterally,” but she found “the
13   light exertional limitation [wa]s not consistent with the
14   objective findings in the record that were generally unremarkable
15   and within normal limits and not consistent with the conservative
16   course of treatment essentially consisting of wearing compression
17   stockings.”    (AR 27.)
18         She also found that Plaintiff’s “activities of daily living
19   were inconsistent” with her “statements concerning the alleged
20   intensity, persistence, and limiting effects” of her symptoms.
21   (Id.)   In support, she cited Plaintiff’s ability to “take care of
22   her own needs, feed her dog, . . . go to the store and the
23   doctor,” and drive two to three times a week “to stores and
24   running errands,” demonstrating “physical and mental abilities”
25   that were “the same as those necessary for obtaining and
26   maintaining employment.”      (Id.)
27         Further, she found “the degree of [Plaintiff’s] subjective
28   complaints . . . not comparable to the frequency or extent of

                                           16
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 17 of 35 Page ID #:560



 1   treatment sought.”       (Id.)   Plaintiff’s treatment regimen was
 2   “conservative,” and the “record [wa]s devoid of evidence of
 3   persistent attempts to obtain relief [of] symptoms, such as
 4   trying a variety of treatments or changing treatment sources.”
 5   (Id.)    Instead, her treatment was “essentially routine and
 6   conservative in nature, involving nothing more than over-the-
 7   counter medication and compression stockings.”          (Id.)
 8         Finally, “no restrictions [were] recommended by treating
 9   physicians.”     (Id.)    Given Plaintiff’s allegation of disabling
10   symptoms, the ALJ suggested that “one might expect to see some
11   indication in the treatment records of restrictions placed on
12   [her] by a treating doctor.”       (Id.)
13               2.    Applicable law
14         An ALJ’s assessment of a claimant’s allegations concerning
15   the severity of her symptoms is entitled to “great weight.”
16   Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir. 1989) (as amended)
17   (citation omitted); Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir.
18   1985) (as amended Feb. 24, 1986).         “[T]he ALJ is not ‘required to
19   believe every allegation of disabling pain, or else disability
20   benefits would be available for the asking, a result plainly
21   contrary to 42 U.S.C. § 423(d)(5)(A).’”         Molina v. Astrue, 674
22   F.3d 1104, 1112 (9th Cir. 2012) (quoting Fair v. Bowen, 885 F.2d
23   597, 603 (9th Cir. 1989)).
24         In evaluating a claimant’s subjective symptom testimony, the
25   ALJ engages in a two-step analysis.         See Lingenfelter, 504 F.3d
26   at 1035-36; see also SSR 16-3p, 2016 WL 1119029, at *3 (Mar. 16,
27   2016).   “First, the ALJ must determine whether the claimant has
28   presented objective medical evidence of an underlying impairment

                                          17
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 18 of 35 Page ID #:561



 1   [that] could reasonably be expected to produce the pain or other
 2   symptoms alleged.”     Lingenfelter, 504 F.3d at 1036 (citation
 3   omitted).    If such objective medical evidence exists, the ALJ may
 4   not reject a claimant’s testimony “simply because there is no
 5   showing that the impairment can reasonably produce the degree of
 6   symptom alleged.”     Id. (citation omitted & emphasis in original).
 7         If the claimant meets the first test, the ALJ may discount
 8   the claimant’s subjective symptom testimony only if she makes
 9   specific findings that support the conclusion.          See Berry v.
10   Astrue, 622 F.3d 1228, 1234 (9th Cir. 2010).          Absent a finding or
11   affirmative evidence of malingering, the ALJ must provide a
12   “clear and convincing” reason for rejecting the claimant’s
13   testimony.    Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir.
14   2015) (as amended) (citing Lingenfelter, 504 F.3d at 1036);
15   Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th
16   Cir. 2014).    The ALJ may consider, among other factors, the
17   claimant’s (1) reputation for truthfulness, prior inconsistent
18   statements, and other testimony that appears less than candid;
19   (2) unexplained or inadequately explained failure to seek
20   treatment or to follow a prescribed course of treatment; (3)
21   daily activities; (4) work record; and (5) physicians’ and third
22   parties’ statements.      Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d
23   996, 1006 (9th Cir. 2015) (as amended); Thomas v. Barnhart, 278
24   F.3d 947, 958-59 (9th Cir. 2002).         If the ALJ’s evaluation of a
25   plaintiff’s alleged symptoms is supported by substantial evidence
26   in the record, the reviewing court “may not engage in second-
27   guessing.”    Thomas, 278 F.3d at 959.
28

                                          18
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 19 of 35 Page ID #:562



 1               3.    Analysis
 2         The ALJ found that Plaintiff’s “statements concerning the
 3   intensity, persistence and limiting effects of [her] symptoms
 4   [we]re not entirely consistent with the medical evidence and
 5   other evidence in the record.”       (AR 26.)    She provided two
 6   additional clear and convincing reasons supported by substantial
 7   evidence for partially discounting Plaintiff’s subjective symptom
 8   statements: her statements were inconsistent with the “frequency
 9   or extent of treatment sought” and with the “restrictions
10   recommended by treating physicians.”        (AR 27.)    Any error in the
11   ALJ’s remaining reason – that her “activities of daily living
12   were inconsistent with [her] statements concerning the alleged
13   intensity, persistence, and limiting effects of symptoms” (id.) –
14   was harmless.
15                     a.   Objective Medical Evidence
16         The ALJ’s first reason for discounting Plaintiff’s
17   subjective complaints was that they were inconsistent with the
18   objective medical evidence (AR 26), which is a “sufficient basis”
19   for rejecting a claimant’s subjective symptom testimony.
20   Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th
21   Cir. 2008) (citation omitted); see also Morgan v. Comm’r of Soc.
22   Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999) (finding
23   “conflict” with “objective medical evidence in the record” to be
24   “specific and substantial” reason undermining plaintiff’s
25   statements).     Specifically, the ALJ noted “no evidence of deep
26   venous thrombosis,” “intermittent” complaints of “pain in her
27   legs” in 2016 and 2017, “generally unremarkable” examination
28   findings, “fairly minimal” “subsequent treatment history” other

                                          19
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 20 of 35 Page ID #:563



 1   than “compression stockings” after “venous stripping surgeries in
 2   her lower extremities,”17 and referral to a vascular surgeon, who
 3   recommended that she “continue with the use of compression
 4   stockings, with no further surgery being scheduled,” and be seen
 5   “on an as-needed basis.”      (AR 26.)
 6         Plaintiff’s ultrasounds from 2014 and 2017 showed right-side
 7   incompetent perforator veins and reflux (see AR 401, 428-29) but
 8   no deep vein thrombosis (see AR 399, 401, 428, 429).           They also
 9   showed “complete compressibility,” “phasicity and augmentation,”18
10   and “unremarkable” veins in the calf.         (AR 399.)   Indeed, the 2017
11   ultrasound found the “lower extremity veins” “unremarkable with
12   respect to appearance, compressibility, and spectral waveform,”
13   the “deep femoral vein” “unremarkable in appearance,” and the
14   “paired posterior tibial and peroneal veins in the calf”
15   “unremarkable.”     (AR 428; see also AR 26 (ALJ noting that “the
16   dee[p] system was intact,” with “no evidence of deep venous
17   thrombosis on either extremity”).)
18
           17
19          It’s not clear exactly when Plaintiff had her surgeries
     (see AR 399 (2014 ultrasound report noting “[h]istory of
20   stripping [of the] right greater saphenous vein” in 2001), 407
     (consultative examiner reporting surgeries in 1990 and 1997 in
21
     patient history gained from interview of Plaintiff); but see AR
22   86, 88 (Plaintiff testifying that she had surgery in 1995 and
     about 12 years before the 2019 hearing)), but they were well
23   before the December 1, 2008 onset date alleged here.
24         18
            Phasicity is respiratory blood-flow change with
     breathing, the absence of which may mean a blood clot. Bedside
25   Ultrasound, Ultrasound DVT, https://cmijournal.wordpress.com/
26   2016/04/27/ultrasound-dvt/ (last visited Mar. 8, 2021).

27        Augmentation is a diagnostic test in which the muscles are
     gently squeezed, which should cause a surge in blood flow in the
28   vein; if it doesn’t, a clot may be present. Id.

                                           20
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 21 of 35 Page ID #:564



 1         Moreover, as the ALJ observed, Plaintiff only “intermittently
 2   complained of pain in her legs . . . in 2016 and 2017.”            (AR 26.)
 3   For example, Dr. Dhamija noted at a July 27, 2017 office visit
 4   that Plaintiff’s varicose veins were “[a]symptomatic.”            (AR 417.)
 5   But on August 14, 2017, Plaintiff complained of “pain” in “both
 6   legs” for “10 years” and requested a referral to the “same
 7   surgeon” she had seen three years before to “discuss surgery
 8   options.”    (AR 419.)    Dr. Dhamija referred her but recommended
 9   only that she continue taking ibuprofen and return to him or an
10   emergency room if her symptoms worsened, and there is no evidence
11   of either happening.      (AR 420.)    The foregoing reports of only
12   intermittent complaints of pain, no deep vein thrombosis, and
13   numerous “unremarkable” findings provided the ALJ substantial
14   evidence to partially discount Plaintiff’s statements.            See
15   Roberts v. Berryhill, 734 F. App’x 489, 491 (9th Cir. 2018)
16   (finding that ALJ properly discounted claimant testimony based on
17   intermittent doctor visits that didn’t support testimony of
18   debilitating pain and fatigue).
19         Further, the ALJ explained that examination by the vascular
20   surgeon found the presence of enlarged veins bilaterally, but
21   Plaintiff was “alert and oriented, her heart had regular rate and
22   rhythm, and in her lower arterial system, all the pulses were
23   present and palpable”; she had “no history of stasis ulcer and
24   claudication”; and the surgeon recommended that she continue the
25   “use of compression stockings, with no further surgery being
26   scheduled, and . . . be seen on an as-needed basis.”           (AR 26; see
27   also AR 426, 431.)       She also noted that consultative-examiner
28   Ella-Tamayo diagnosed “tortuous varicose veins,” but her physical

                                           21
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 22 of 35 Page ID #:565



 1   examination found “grip strength of 40, 40, 40 pounds on the right
 2   and . . . left”; “normal” gait, range of motion, deep tendon
 3   reflexes of the upper and lower extremities, and joints of the
 4   lower extremities; “no inflammation or tenderness”; “no calf
 5   tenderness or pedal edema”; and “motor strength [of] 5/5
 6   symmetrically.”     (AR 26; see also AR 406-10.)       The ALJ properly
 7   considered the foregoing medical evidence a “relevant factor in
 8   determining the severity of [Plaintiff’s] pain and its disabling
 9   effects.”    Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001)
10   (holding that lack of corroboration with medical evidence can’t be
11   sole reason to reject subjective pain testimony but is relevant to
12   determining severity and disabling effects of pain).
13                     b.   Conservative Treatment
14         Second, the ALJ concluded that “the degree of [Plaintiff’s]
15   subjective complaints [was] not comparable to the frequency or
16   extent of treatment sought,” her “treatment regimen was
17   conservative[,] and the case [wa]s devoid of evidence of
18   persistent attempts to obtain relief [of] symptoms such as trying
19   a variety of treatments or changing treatment sources.”            (AR 27.)
20   A conservative course of treatment may undermine a claimant’s
21   allegations of disabling symptoms.        See, e.g., Parra, 481 F.3d at
22   750-51 (stating that “[e]vidence of ‘conservative treatment’ is
23   sufficient to discount a claimant’s testimony regarding severity
24   of an impairment” (citation omitted)).         None of Plaintiff’s
25   treating doctors recommended “more than over-the-counter
26   medication and compression stockings.”         (See AR 27 (citing AR 404,
27   419-20, 427).)
28         Plaintiff argues that her two prior surgeries demonstrate

                                          22
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 23 of 35 Page ID #:566



 1   aggressive treatment, and that because she “was afraid to have
 2   more surgery, could not afford surgery, and more importantly that
 3   she was advised that no further surgery was possible,” her
 4   testimony should not be discounted because nothing more could
 5   have been done.     (J. Stip. at 10; see id. at 8-11, 18-20.)         She
 6   is correct that her surgeries were not conservative treatment,
 7   see Michel v. Berryhill, No. EDCV-17-01793-AFM, 2018 WL 3031450,
 8   at *4 (C.D. Cal. June 15, 2018) (collecting cases finding surgery
 9   not conservative treatment), but those surgeries were performed
10   well before her alleged onset date, and she worked for at least
11   one year, and up to 11 years, after them.         (See AR 42 (“I worked
12   up until June ’09.”); see also AR 88 (last surgery “about” 2007),
13   399 (surgery in 2001), 407 (surgeries in 1990 and 1997).)            In
14   2017, after examining Plaintiff and reviewing her then-recent
15   ultrasound, vascular surgeon Vardayo recommended no further
16   surgery because her veins already had been stripped, but he also
17   did not suggest any other aggressive treatment, only that she
18   continue to wear compression stockings.19        (See AR 431.)     Thus,
19   during the relevant time period, she had no surgery, and none of
20   her treating doctors found deep vein thrombosis, edema, ulcers,
21   or any other diagnosis warranting more than conservative
22   treatment with compression stockings and over-the-counter — not
23   prescription — pain relievers.       (See AR 415-32); Craig v.
24
25         19
            Contrary to Plaintiff’s contention (J. Stip. at 22
26   (citing Regennitter v. Comm’r of Soc. Sec. Admin., 166 F.3d 1294,
     1297 (9th Cir. 1999))), the ALJ was not required to address why
27   Plaintiff didn’t seek more aggressive treatment because she
     relied on Dr. Vardayo’s and the other doctors’ failure to find
28   that any such treatment was needed.

                                          23
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 24 of 35 Page ID #:567



 1   Berryhill, No. 2:17-CV-02978-GMN-EJY, 2019 WL 4936033, at *14 (D.
 2   Nev. Sept. 17, 2019) (finding medication, nightly leg elevation,
 3   compression stockings, and use of diuretics “conservative
 4   treatment”), accepted by 2019 WL 4932922 (D. Nev. Oct. 7, 2020);
 5   see also Parra, 418 F.3d at 750-51 (treatment with over-the-
 6   counter pain medication is “conservative treatment” sufficient to
 7   discredit claimant’s testimony regarding allegedly disabling
 8   pain).
 9                    c.    Restrictions Not Recommended
10         The ALJ also discounted Plaintiff’s testimony because given
11   her “allegations of disabling symptoms, one might expect to see
12   some indication in the treatment records of restrictions placed
13   on [her] by a treating doctor.”        (AR 27.)   An absence of
14   functional limitations was substantial evidence supporting the
15   ALJ’s discounting of Plaintiff’s claims of disabling impairment.
16   See Matthews v. Shalala, 10 F.3d 678, 680 (9th Cir. 1993)
17   (finding that substantial evidence supported ALJ’s finding of no
18   disability because “[n]one of the doctors who examined [the
19   claimant] expressed the opinion that he was totally disabled”);
20   see also Roberta W. v. Comm’r of Soc. Sec., No. C19-5464-BAT,
21   2019 WL 5456194, at *2 (W.D. Wash. Oct. 24, 2019) (finding that
22   ALJ permissibly rejected claimant’s testimony because although
23   compression stockings were required, no doctor limited her
24   activities in manner she claimed), appeal filed, No. 19-36032
25   (9th Cir. Dec. 9, 2019).      Plaintiff contends that the ALJ should
26   have considered Dr. Bambrah-Dhamija’s “November 2010 check off
27   disability form” concluding that she was “non-functional.”            (J.
28   Stip. at 14; see also AR 106 (ALJ discussing form in 2011

                                          24
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 25 of 35 Page ID #:568



 1   decision).)         But those records also include treatment notes from
 2   Dr. Bambrah-Dhamija reflecting mostly “within normal limits”
 3   examination findings and “moderate pain control” with compression
 4   stockings, along with a consultative-examination finding that
 5   Plaintiff was able to perform activities consistent with medium
 6   work.    (See AR 106-07.)        Thus, aside from an unsupported checkoff
 7   form, those records appear to further support the ALJ’s
 8   discounting of her symptom testimony.
 9                  d.     Daily Activities
10           Finally, the ALJ also partially rejected Plaintiff’s
11   subjective symptom statements based on evidence that she could
12   “take care of her own needs, feed her dog, and go to the store
13   and the doctor.”          (AR 27.)   An ALJ may discount a claimant’s
14   subjective symptom testimony when it is inconsistent with her
15   daily activities.         See Molina, 674 F.3d at 1113.    “Even where
16   those [daily] activities suggest some difficulty functioning,
17   they may be grounds for discrediting the claimant’s testimony to
18   the extent that they contradict claims of a totally debilitating
19   impairment.”        Id.    The ALJ here found that “[s]ome of the
20   physical and mental abilities required in order to perform the
21   [described] activities are the same as those necessary for
22   obtaining and maintaining employment.”          (AR 27.)   But this
23   finding might have been unsupported because self-care, dog
24   feeding, and running errands two or three times a week do not
25   necessarily translate to an ability to perform a medium range of
26   work.    See    Fair, 885 F.2d at 603 (holding that “many home
27   activities are not easily transferable to what may be the more
28   grueling environment of the workplace, where it might be

                                              25
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 26 of 35 Page ID #:569



 1   impossible to periodically rest or take medication”).
 2          Even assuming the ALJ erred, any error was harmless because
 3   the ALJ provided three clear and convincing reasons for partially
 4   rejecting Plaintiff’s testimony — inconsistency with the medical
 5   record, conservative treatment, and no doctor-recommended
 6   functional limitations.      See Larkins v. Colvin, 674 F. App’x 632,
 7   633 (9th Cir. 2017) (“[B]ecause the ALJ gave specific, clear and
 8   convincing reasons for finding [plaintiff] not fully credible,
 9   any error in the additional reasons the ALJ provided for finding
10   [her] not fully credible was harmless.” (citing Batson v. Comm’r
11   of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004))).
12          Remand is not warranted.
13          B.   The ALJ Properly Discounted the State-Agency Opinions
14               as Inconsistent with the Objective Medical Evidence
15          Plaintiff asserts that the ALJ improperly rejected the
16   opinions of Drs. Pong and Jone because they were “highly
17   qualified to ascertain limitations” and the ALJ was “not
18   qualified to provide a medical opinion.”         (J. Stip. at 26.)
19   Next, Plaintiff contends that the ALJ’s reasons for “rejecting”
20   Dr. Ella-Tamayo’s light-RFC opinion were contradicted by the
21   state-agency physicians and the medical evidence.           (Id. at 31-
22   33.)   These arguments do not require remand.
23               1.   ALJ Decision
24          The ALJ gave “little weight to the opinions of the State
25   agency medical consultants,” who concluded that Plaintiff should
26   be limited to “light work, with occasional postural limitations.”
27   (AR 27.)    She found those opinions “inconsistent with the
28   objective findings in the record as a whole, including generally

                                          26
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 27 of 35 Page ID #:570



 1   unremarkable findings, minimal and conservative treatments, and
 2   [Plaintiff’s] activities of daily living.”         (Id.)    The ALJ gave
 3   “partial weight” to Dr. Ella-Tamayo’s opinion
 4           to the extent that the stand and walk limitation of 6
 5           hours, the frequent kneeling and occasional squatting
 6           limitation are consistent with the objective finding of
 7           enlarged veins on thighs bilaterally . . . , but the
 8           light exertional limitation is not consistent with the
 9           objective findings in the record that were generally
10           unremarkable and within normal limits and not consistent
11           with the conservative course of treatment essentially
12           consisting of wearing compression stockings.
13   (Id.)     In her explanation of why Dr. Ella-Tamayo’s light-work RFC
14   was not supported, the ALJ cited the doctor’s examination
15   findings showing Plaintiff’s “40, 40, 40” grip strength on both
16   sides; her lack of “hyperpigmentation or edema”; her “normal”
17   gait, “joints of the lower extremities,” “range of motion,” and
18   “deep tendon reflexes of the upper and lower extremities”; her
19   lack of “inflammation or tenderness” in the lower extremities or
20   “calf tenderness or pedal edema”; and her “motor strength [of]
21   5/5 symmetrically.”      (AR 26 (citing AR 406-10).)
22                2.   Applicable Law
23         Three types of physicians may offer opinions in Social
24   Security cases: those who directly treated the plaintiff, those
25   who examined but did not treat the plaintiff, and those who did
26   neither.     Lester, 81 F.3d at 830.      A treating physician’s opinion
27   is generally entitled to more weight than an examining
28   physician’s, and an examining physician’s opinion is generally

                                          27
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 28 of 35 Page ID #:571



 1   entitled to more weight than a nonexamining physician’s.            Id.;
 2   see § 416.927(c)(2).20     But “the findings of a nontreating,
 3   nonexamining physician can amount to substantial evidence, so
 4   long as other evidence in the record supports those findings.”
 5   Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (per curiam)
 6   (as amended).
 7         The ALJ may disregard a physician’s opinion regardless of
 8   whether it is contradicted.       Magallanes v. Bowen, 881 F.2d 747,
 9   751 (9th Cir. 1989); see Carmickle, 533 F.3d at 1164.             When a
10   doctor’s opinion is not contradicted by other medical-opinion
11   evidence, however, it may be rejected only for a “clear and
12   convincing” reason.      Magallanes, 881 F.2d at 751; Carmickle, 533
13   F.3d at 1164 (citing Lester, 81 F.3d at 830–31).             When it is
14   contradicted, the ALJ must provide only a “specific and
15   legitimate reason” for discounting it.         Carmickle, 533 F.3d at
16   1164 (citing Lester, 81 F.3d at 830–31).          The weight given a
17   physician’s opinion, moreover, depends on whether it is
18   consistent with the record and accompanied by adequate
19   explanation, among other things.          § 416.927(f)(1).    The ALJ
20
21         20
            For claims filed on or after March 27, 2017, the rules in
22   § 416.920c (not § 416.927) apply. See § 416.920c (evaluating
     opinion evidence for claims filed on or after Mar. 27, 2017).
23   The new regulations provide that the Social Security
     Administration “will not defer or give any specific evidentiary
24   weight, including controlling weight, to any medical opinion(s)
     or prior administrative medical finding(s), including those from
25   your medical sources.” § 416.920c(a). Thus, the new regulations
26   eliminate the term “treating source” as well as what is
     customarily known as the treating-source or treating-physician
27   rule. See § 416.920c. Plaintiff’s claim was filed before March
     27, 2017, and the Court therefore analyzes it under the treating-
28   source rule in § 416.927.

                                          28
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 29 of 35 Page ID #:572



 1   considers findings by state-agency medical consultants and
 2   experts as opinion evidence.       § 416.927(e).
 3         Further, “[t]he ALJ need not accept the opinion of any
 4   physician . . . if that opinion is brief, conclusory, and
 5   inadequately supported by clinical findings.”          Thomas, 278 F.3d
 6   at 957; accord Batson, 359 F.3d at 1195.         An ALJ need not recite
 7   “magic words” to reject a physician’s opinion or a portion of it;
 8   the court may draw “specific and legitimate inferences” from the
 9   ALJ’s opinion.     Magallanes, 881 F.2d at 755.
10         The Court must consider the ALJ’s decision in the context of
11   “the entire record as a whole,” and if the “‘evidence is
12   susceptible to more than one rational interpretation,’ the ALJ’s
13   decision should be upheld.”       Ryan v. Comm’r of Soc. Sec., 528
14   F.3d 1194, 1198 (9th Cir. 2008) (citation omitted).
15               3.   Analysis
16         The ALJ noted that the state-agency reviewing physicians’
17   opinions were inadequately supported by the objective medical
18   evidence, citing the “generally unremarkable” “examination
19   findings,” “intermittent[] complain[ts] of pain in her legs,” “no
20   evidence of deep venous thrombosis,” “regular” heart rate and
21   rhythm, “no history of stasis ulcer and claudication,” and
22   treatment with only ibuprofen and compression stockings.            (AR 26;
23   see also AR 399, 409-10, 416-20, 426, 428-29.)          These reasons
24   alone were a proper basis to discount the state-agency opinions.
25   See Thomas, 278 F.3d at 957.       Further, consultative-examiner Dr.
26   Aziz Karamlou’s determination after examining Plaintiff in June
27   2011 (for her 2010 application but during the time period
28   relevant here) that she had the RFC to “lift and carry 25 pounds

                                          29
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 30 of 35 Page ID #:573



 1   frequently and 50 pounds occasionally, stand and/or walk 6/8
 2   hours, sit 6/8 hours” (AR 107) was consistent with the medium-
 3   work RFC found by the ALJ.       See § 416.967(c); Ryan, 528 F.3d at
 4   1198 (finding that Court must consider “record as a whole”).
 5   Thus, the ALJ’s rejection of the “light work” findings by Drs.
 6   Pong and Jone was supported by substantial evidence.
 7         As to Dr. Ella-Tamayo, as an initial matter, the ALJ did not
 8   “reject” her opinion.      She gave it “partial weight” and in fact
 9   adopted all of the doctor’s functional limitations except lifting
10   and carrying 20 pounds occasionally and 10 pounds frequently.
11   (Compare AR 25, with AR 410.)       The ALJ’s citation to the doctor’s
12   own examination findings and her reliance on the “generally
13   unremarkable and within normal limits” (AR 27) findings in the
14   other medical evidence provided specific clear-and-convincing
15   reasons on which to discount those portions of her opinion.
16   Magallanes, 881 F.2d at 751; Carmickle, 533 F.3d at 1164 (citing
17   Lester, 81 F.3d at 830–31).       Although Plaintiff complains that
18   the ALJ was “not qualified to provide a medical opinion” and no
19   other doctor found the limitations in the ALJ’s RFC (J. Stip. at
20   32), in fact Dr. Karamlou’s opinion supported the lifting and
21   carrying limitations the ALJ found, and those were the only
22   functional assessments of Dr. Ella-Tamayo’s the ALJ didn’t
23   follow.
24         Accordingly, remand is not warranted because the ALJ
25   properly evaluated the state-agency doctors’ opinions.
26         C.    The New Evidence Does Not Support Remand
27         Plaintiff has submitted a functional assessment dated
28   December 11, 2019 — a half-year after the ALJ’s decision and

                                          30
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 31 of 35 Page ID #:574



 1   after the Appeals Council denied review — from family-medicine
 2   doctor Mehtab Bambrah-Dhamija and argues that it supports remand.
 3   (J. Stip. at 34-36 & Ex. A.)       As discussed below, it does not.
 4               1.   The new evidence
 5         The assessment states that Plaintiff can lift and carry “10
 6   pounds,” sit three hours at a time and five hours in an eight-
 7   hour workday, stand and walk half an hour at a time and three
 8   hours in an eight-hour workday, needs unscheduled 10- to 15-
 9   minute breaks two or three times a day, and requires leg
10   elevation to hip level 50 percent of an eight-hour workday.            (J.
11   Stip., Ex. A.)     These limitations were “based on [the doctor’s]
12   objective findings” that Plaintiff had “[p]ain in bilateral lower
13   extremity [that] flare[d] up 2-4 times [a] week.”           (Id.)   There
14   is no indication that Dr. Bambrah-Dhamija had examined Plaintiff
15   recently or of the exact nature of any treating relationship.
16               2.   Applicable law
17         In determining whether to remand a case “in light of new
18   evidence,” “the court examines both whether the new evidence is
19   material to a disability determination and whether a claimant has
20   shown good cause for having failed to present the new evidence to
21   the ALJ earlier.”     Mayes v. Massanari, 276 F.3d 453, 462 (9th
22   Cir. 2001) (as amended).
23         To be “material,” the new evidence “must bear ‘directly and
24   substantially on the matter in dispute.’”         Id. (quoting Ward v.
25   Schweiker, 686 F.2d 762, 764 (9th Cir. 1982)); see also Skuja v.
26   Colvin, 671 F. App’x 463, 464 (9th Cir. 2016) (new evidence is
27   not material when it “fails to relate back” to relevant period).
28   The plaintiff must also show a “reasonable possibility” that the

                                          31
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 32 of 35 Page ID #:575



 1   new evidence “would have changed the outcome.”          Mayes, 276 F.3d
 2   at 462 (citing Booz v. Sec’y of Health & Human Servs., 734 F.2d
 3   1378, 1380-81 (9th Cir. 1984)).
 4           To show “good cause,” the plaintiff must demonstrate that
 5   the new evidence was “unavailable earlier.”          Mayes, 276 F.3d at
 6   463.    New evidence that “surfaces after the Secretary’s final
 7   decision” that could not have been obtained “at the time of the
 8   administrative proceeding” satisfies the good-cause requirement.
 9   Key v. Heckler, 754 F.2d 1545, 1551 (9th Cir. 1985).
10                3.   Analysis
11           Dr. Bambrah-Dhamija’s 2019 evaluation is not material
12   because it does not bear directly on the matter in dispute,
13   namely, the nature and extent of Plaintiff’s physical impairments
14   during the relevant period.       Mayes, 276 F.3d at 462.      The
15   assessment is dated December 11, 2019, and appears to state her
16   capabilities more than a half-year after the hearing in this
17   case.    Plaintiff contends that Dr. Bambrah-Dhamija gave a similar
18   opinion in 2011 and that even though the new opinion is dated a
19   half-year after the ALJ’s decision, it is based on conditions
20   that have always been present.       (J. Stip. at 34.)      But nothing in
21   the assessment indicates that it is restrospective, and the two
22   opinions are nearly a decade apart.
23           Further, Plaintiff has not demonstrated good cause for not
24   submitting it earlier.       She offers no explanation for why she
25   didn’t obtain Dr. Bambrah-Dhamija’s opinion before the Appeals
26   Council ruled, much less the ALJ.         See Mayes, 276 F.3d at 463;
27   see also Lopez v. Saul, No. 1:19-cv-00971-BAM, 2020 WL 6526197,
28   at *8 n.5 (E.D. Cal. Nov. 5, 2020) (declining to consider new

                                          32
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 33 of 35 Page ID #:576



 1   evidence because plaintiff didn’t make requisite showing that it
 2   couldn’t have been incorporated into administrative record).
 3   She contends that because the report is dated after the ALJ’s
 4   decision it necessarily wasn’t available earlier.           (J. Stip. at
 5   35.)   But “[a] claimant does not meet the good cause requirement
 6   by merely obtaining a more favorable report once his or her claim
 7   has been denied.”       Mayes, 276 F.3d at 463.
 8          Accordingly, the new evidence does not warrant remand.
 9          D.    The ALJ Properly Considered Plaintiff’s Need to Change
10                Position
11          Finally, Plaintiff contends that the ALJ “fails to address
12   or consider the prior finding of a frequent need to change
13   position.”    (J. Stip. at 38-39.)        She argues that the ALJ should
14   have applied a “presum[ption]” that the limitation “continue[s]
15   to exist.”    (J. Stip. at 39.)
16          Even if such a presumption would normally apply, it has no
17   bearing here.    Specifically, in 2011, the ALJ found that
18   Plaintiff had varicose veins and a severe back-pain impairment
19   (see AR 110), but her current impairments do not include back
20   pain (see AR 23 (“There is no objective medical evidence that
21   documents this [back pain] diagnosis resulted from anatomical,
22   physiological, or psychological abnormalities that are
23   demonstrable by medically acceptable clinical or laboratory
24   diagnostic techniques.”)), a finding Plaintiff has not challenged
25   on appeal.    Thus, the changed circumstance of an absent
26   impairment rebuts any presumption.         See Stubbs-Danielson v.
27   Astrue, 539 F.3d 1169, 1173 (9th Cir. 2008) (finding that medical
28   evaluations completed after initial final denial necessarily

                                          33
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 34 of 35 Page ID #:577



 1   provided new, material information not reviewed by first ALJ,
 2   thus constituting changed circumstance rebutting prior finding);
 3   Johnson v. Berryhill, No. 16-cv-01332-JCS, 2017 WL 3670025, at
 4   *16 (N.D. Cal. Aug. 24, 2017) (finding that new information
 5   presented to second judge rebutted res judicata effect applicable
 6   to “a previous ALJ's findings concerning residual functional
 7   capacity, education, and work experience” (citing Chavez v.
 8   Bowen, 844 F.2d 691, 693 (9th Cir. 1988))).
 9           Moreover, medical evidence submitted with the current
10   application contradicts the allegation of a need to change
11   position frequently.      Despite assessing a light-work limitation,
12   Dr. Ella-Tamayo found that “[s]itting is unrestricted.”            (AR
13   410.)    And in 2011, Plaintiff testified that during the daytime
14   she “usually” sits “and stay[s] somewhere for six hours without
15   having to get up and walk around.”        (AR 51; but see AR 64
16   (responding “[n]o” to counsel’s question of whether she could sit
17   for more than four hours).)       In 2019, she testified that on a
18   typical day when she had nowhere to go, she spent “two, three
19   hours” standing or walking and elevated her legs “throughout the
20   day” (AR 84-85), suggesting that she sat most of the time.            Thus,
21   the record evidence does not appear to support a need to change
22   position.
23           Remand is not warranted.
24   VI.     CONCLUSION
25           Consistent with the foregoing and pursuant to sentence four
26
27
28

                                          34
     Case 2:19-cv-08768-JPR Document 26 Filed 03/11/21 Page 35 of 35 Page ID #:578



 1   of 42 U.S.C. § 405(g),21 IT IS ORDERED that judgment be entered
 2   DENYING Plaintiff’s request for remand, AFFIRMING the
 3   Commissioner’s decision, and DISMISSING this action with
 4   prejudice.
 5
 6           March 11, 2021
     DATED: __________________          ______________________________
                                        JEAN ROSENBLUTH
 7                                      U.S. Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
           21
26          This sentence provides: “The [district] court shall have
     power to enter, upon the pleadings and transcript of the record,
27   a judgment affirming, modifying, or reversing the decision of the
     Commissioner of Social Security, with or without remanding the
28   cause for a rehearing.”

                                          35
